Case 2:20-cv-01609-CCC-MF Document5 Filed 03/19/20 Page 1 of 2 PagelD: 117

Shay Deshpande, Esq.

Franzblau Dratch, P.C.

354 Eisenhower Parkway, Plaza One
Livingston, New Jersey 07039

Tel: (973) 992-3700

Email: sdeshpande@njcounsel.com
Attorneys for Plaintiffs Saket Chaudhari

 

 

and Satyendra Chaudhari
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

SAKET CHAUDHARI and
SATYENDRA CHAUDHARI, Case No. 2:20-cv-01609-CCC-MF

Plaintiffs,

Civil Action
v.
APPLICATION FOR EXTENSION

MATTHEW PARKER, OF TIME PURSUANT TO
PARKER CONSULTING SERVICES, INC., LOCAL RULE 7.1(0)(5)
and JOHN DOES (1-10) (representing
unknown liable defendants),

Defendants.

 

 

Pursuant to Local Civil Rule 7.1(d)(5), plaintiffs Saket Chaudhari and Satyendra

Chaudhari (collectively, “Plaintiffs”) hereby make an application for a Clerk’s Order for

adjourning the motion day of the Motion to Dismiss of Defendants Matthew Parker and Parker

Consulting Services, Inc. (collectively, “Defendants”) (ECF Dkt. #4) currently set for April 6,

2020 to April 20, 2020, which is the next available motion day. In support of this application,

Plaintiffs state further that:

1. _No previous extension has been obtained.

 
Case 2:20-cv-01609-CCC-MF Document5 Filed 03/19/20 Page 2 of 2 PagelD: 118

2. This application has been submitted before the time when Plaintiffs’

opposition or response to Defendants’ motion would be otherwise due

(March 23, 2020).

Respectfully submitted,

FRANZBLAU DRATCH, P.C.
Attorneys for Plaintiffs Saket Chaudhari
and Satyendra Chaudhari

Dated: March 19, 2020 By:  /s/ Shay Deshpande
Shay Deshpande, Esq.
